           Case 1:20-cv-01710-BAH Document 7-1 Filed 06/26/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 OPEN TECHNOLOGY FUND, et al.,

           Plaintiffs,

      v.                                         No. 1:20-cv-1710-BAH

 MICHAEL PACK, in his official capacity
 as Chief Executive Officer and Director of
 the U.S. Agency for Global Media,

           Defendant.



                                       [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction, it is hereby


       ORDERED that the motion is DENIED.

       .



Dated: ________________, 2020                            ____________________________
                                                         Chief Judge Beryl A. Howell
                                                         United Stated District Judge
